Deny and Opinion Filed April 13, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00200-CV

                    IN RE RICHARD BORIACK, Relator

          Original Proceeding from the 160th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-04604

                         MEMORANDUM OPINION
               Before Justices Osborne, Partida-Kipness, and Smith
                           Opinion by Justice Osborne

      In this original proceeding, relator challenges the trial court’s February 10,

2022 order granting real party in interest’s motion to enforce a settlement

agreement. Real party has filed a motion to dismiss the petition on the ground that

relator has an adequate appellate remedy.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that he lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).
      Based on our review of the petition, record, and motion to dismiss we

conclude relator has failed to demonstrate that he lacks an adequate appellate

remedy. Accordingly, we deny the petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a). Having denied the petition, we also deny real party’s motion to

dismiss as moot.



220200f.p05                              /Leslie Osborne//
                                         LESLIE OSBORNE
                                         JUSTICE